DETAILED ACTION
This Office action is in response to Application filed on June 27, 2018.
Claims 1-22 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is the National Stage filing under 35 U.S.C. § 371 of International Application No. PCT/EP2018/058841 filed on April 6, 2018.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 27, 2018, March 7, 2019, and July 9, 2020 were filed before the mailing of a first office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97(b). Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first determination unit for determining that the first UE and the second UE are candidates to be grouped together . . . ,” “estimation unit for . . . estimating 1) a first channel quality . . . and 2) a second channel quality . . . ,” and “second determination unit for . . . determining . . . to use the same time and frequency resource . . .” in claim 21.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-22 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the claim is allowable over the prior arts since none of the prior art references taken individually or in combination particularly suggests, discloses or renders obvious the following italic limitations:
A method performed by a network node for scheduling at least a first user equipment, UE, and a second UE also served by the network node, the method comprising: 
determining that the first UE and the second UE are candidates to be grouped together, wherein the determining comprises determining whether there is an overlap between a first message for the first UE and a second message for the second UE; 
as a result of determining that the first UE and the second UE are candidates to be grouped together, estimating 1) a first channel quality of a first channel between the first UE and the network node and 2) a second channel quality of a second channel between the second UE and the network node; and 
after estimating the channel qualities, determining, based on the estimated channel qualities, to use the same time and frequency resources to transmit downlink data to the first UE and the second UE.
Makki et al. (US 2019/0253845 A1, “Makki”) discloses a network node of a NOMA system that determines whether two UEs should be grouped together based on their uplink rate demand (i.e., UL traffic demand) (see S202-204 in FIG. 2 and ¶¶ 5, 41). As a result of the determination that the UEs should be grouped together, the network estimates a first channel quality of a first channel between the first UE and the network node and a second channel quality of a second channel between the second UE and the network node (see S204 in FIG. 2 and ¶ 41).
However, Makki is not prior art under 35 U.S.C. § 102(a)(2) because both the Application and Makki name the same inventors. 
Cheng et al. (US 2019/0140741 A1, “Cheng”) discloses a NOMA system that assigns the 2-dimensional frequency-time portion of each 3-dimensional resource block (see resource blocks 202 in FIG. 4) to users belonging to the same service group (see step 302 in FIG 3 and ¶ 32) and obtains channel information regarding the particular channel for which resources are allocated (see step 304 in FIG. 3 and ¶ 32). The NOMA system then divides the users into groups based on 
Zhu et al. (US 2018/0212711 A1, “Zhu”) discloses a base station estimating the CQI of each UE through uplink signals (see step 8 in FIG. 6 and ¶ 26) and grouping the UE according to their CQI (see step 9 in FIG. 6 and ¶ 26). 
Schmidt et al. (US 2019/0052309 A1, “Schmidt”) discloses a NOMA system that identifies UEs suited for superpositioning methods and forms groups of UEs for superpositioning (see ¶¶ 10-12). The NOMA system then assigns resources that are suited for superpositioning and provides channel gain feedback information, such as each UE’s RSRP or RSRQ values, to the base station (see ¶¶ 16-17). Schmidt also discloses that such non-orthogonal transmissions allow multiple UEs to share the same radio resources without spatial separation (see ¶ 24).
Soldati et al. (US 2018/0070225 A1, “Soldati”) discloses forming a group of UEs such that UEs are co-scheduled for multi-user superposed transmission or reception in the same or partially overlapping radio resources (see ¶ 124). Soldati also discloses that control information message M can comprise common control information to all UEs in the group of UEs (see ¶ 124).
However, the prior arts of record do not disclose, alone or in combination, determining that the first UE and the second UE are candidates to be grouped together, wherein the determining comprises determining whether there is an overlap between a first message for the first UE and a second message for the second UE; as a result of determining that the first UE and the second UE are candidates to be grouped together, estimating 1) a first channel quality of a first channel between the first UE and the network node and 2) a second channel quality of a second channel between the second UE and the network node.
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 2-10 and 22 are also allowed since they are depended upon allowed base claims as set forth above.
Regarding claims 11-21, please see above explanation for reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON J CHUNG whose telephone number is (571)272-4059.  The examiner can normally be reached on Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Hoon J Chung/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
Hoon James Chung
Primary Examiner
Art Unit 2474